DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

I.	Claim 2 recites the claim limitation “store the received data in the data storage in a time period less than about six hours”.  The claim language is unclear as to what amount of time “a time period of less than about six hours” is.  Therefore the boundaries of the claim limitation cannot be determined.  Correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catalano (US Patent 10,,170,908).

As for claims 1, 2, 4-9, and 13-20, Catalano discloses the invention as claimed, including:

1. A system for wirelessly charging an electronic device and wirelessly receiving data from the electronic device, the system comprising: a housing with a surface configured to support the electronic device[Figs. 1, 3, and 4 – the device 25 comprising element 30, 20, 10, where the element 30 is be a charging mat or charging device with circuitry for both charging and data reception – col. 11, lines 20-49]; 

a data receiver configured to wirelessly receive data from the electronic device [col. 9, lines 34-54; col. 21-  col. 24, line 12; figs. 6A, 6B – device 125 comprises storage for all devices including backup function; where the element 30 is be a charging mat or charging device with circuitry for both charging and data reception – col. 11, lines 20-49]; and 
a controller comprising one or more electronic processors configured to: 
in response to detecting presence of the electronic device proximal to the surface of the housing [col. 13, lines 23-45 – where the monitor 20 continuously detects the presence (or tracks) of devices connected to the system]: 
obtain information regarding a charging state of the power supply [col. 14, lines 5-22; col. 24, lines 3-12]; 
determine an amount of a charging power to deliver to the power supply based on the obtained information regarding the charging state of the power supply [col. 14, lines 5-22; col. 24, lines 3-12; col. 10, lines 10-213]; 
control the charging circuitry to wirelessly deliver the determined amount of charging power to the power supply [col. 9, lines 34-54]; and 
control the data receiver to receive data wirelessly from the electronic device selectively based on the obtained information regarding the charging state of the power supply [col. 14, lines 5-22; col. 24, lines 3-12; col. 9, lines 34-54; col. 10, lines 10-21; col. 12, lines 5-28].  

4. The system of Claim 1, wherein the one or more electronic processors are further configured to: turn off the data receiver in response to a determination that the obtained information regarding the charging state of the power supply indicates that the charging state of the power supply does not satisfy a first threshold [col. 14, lines 5-22 – wherein the controller charges devices to predetermined levels from anywhere between 0% to just below 100%; col. 16, lines 46-59 showing a computed amount of charging time as well as threshold of battery charge level].  
5. The system of Claim 4, wherein the first threshold comprises about 20% of a capacity of the power supply [col. 14, lines 5-22 wherein the range may be from 0% to just below 100%; col. 16, lines 46-59 showing a computed amount of charging time as well as threshold of battery charge level].  

7. The system of Claim 6, wherein the second threshold comprises about 95% of a capacity of the power supply [see as cited in claims 4 and 6].  
8. The system of Claim 6, wherein the amount of received data is associated with a number of transferred files or an amount of time for transferring data [see as cited in claims 4 and 6 wherein an amount of time is disclosed for transfer of data.  Also disclosed by Catalano is col. 9, lines 32-40 showing the types of data including files that are received and stored, backed up or archived].  
9. The system of Claim 6, wherein the one or more electronic processors are further configured to turn on the data receiver to continuously wirelessly receive data from the electronic device in response to a determination that the information regarding the charging state of the power supply indicates that the charging state of the power supply satisfies the second threshold [see as cited in claims 4 and 6 where the controller determines when receive data based on charging state of the power supply of individual devices].  

14. A system for wirelessly charging an electronic device and wirelessly receiving data from the electronic device, the system comprising: 

means for housing, the housing means comprising an exterior surface configured to support the electronic device [see as cited in claim 1]; 
means for wirelessly charging a power supply of the electronic device, the wireless charging means enclosed within the housing means [see as cited in claim 1]; 
means for wirelessly receiving data from the electronic device, the wireless data receiving means enclosed within the housing means [see as cited in claim 1]; and 
means for controlling, the controlling means configured to: in response to detecting presence of the electronic device in a wireless charging range of the wireless charging means, control the wireless charging means to wirelessly deliver a charging power to charge the power supply [see as cited in claim 1]; and 
control the wireless data receiving means to wirelessly receive data from the electronic device selectively based on a charging state of the power supply [see as cited in claim 1].  

receiving, by the wireless data receiving means, an amount of data from the electronic device in response to determining that the charging state of the power supply satisfies the first threshold and does not satisfy a second threshold [see as cited and discussed from the recited portions of claims 4-7 and 9]; or 
continuously receiving, by the wireless data receiving means, data from the electronic device in response to determining that the charging state of the power supply satisfies the second threshold [see as cited and discussed from the recited portions of claims 4-7 and 9].  
16. The system of Claim 14, wherein the controlling means is further configured to: in response to detecting presence of the electronic device but not in the wireless charging range of the wireless charging means, control the data receiving means to wirelessly receive data from the electronic device irrespective of the charging state of the power supply [see as cited in claim 13].  
17. A method for wirelessly charging an electronic device and wirelessly receiving data from the electronic device, the method comprising: 
in response to detecting presence of the electronic device in a wireless charging range [see as cited in claims 1 and 13]: 

determining an amount of charging power to deliver to the power supply based on the charging state of the power supply [see as cited in claims 1 and 2]; 
wirelessly delivering the determined amount of charging power to the power supply [see as cited in claims 1 and 2]; and 
wirelessly receiving and storing data from the electronic device selectively based on the charging state of the power supply [see as cited in claims 1 and 2].  
18. The method of Claim 17, wherein wirelessly receiving and storing data from the electronic device selectively based on the charging state of the power supply further comprises:   inhibiting wireless receipt of data from the electronic device in response to determining that the charging state of the power supply does not satisfy a first threshold [see as cited in claims 1 and 2].  
19. The method of Claim 18, wherein wirelessly receiving and storing data from the electronic device selectively based on the charging state of the power supply further comprises at least one of: receiving and storing an amount of data from the electronic device in response to determining that the charging state of the power supply satisfies the first threshold and does not satisfy a second threshold [see as cited in claims 1 and 2]; or continuously receiving and storing data from the electronic device in response to determining that the charging state of the power supply satisfies the second threshold [see as cited in claims 1 and 2].  
20. The method of Claim 17, further comprising: in response to detecting presence of the electronic device but not in the wireless charging range, wirelessly receiving data .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano (US Patent 10,170,908) in view of Dayan (US 2014/0203661).

As for claims 3, 10, and 11 Catalano discloses the invention substantially as claimed, including the system of claim 1, including the regulation of charging power to connected devices based on data transfer (controlling whether to allow data transfer or not) and state of charge as cited above in the rejection of claims 1-2.

Catalano does not specifically disclose:

obtain information regarding a temperature of the power supply; and 
determine the amount of the charging power to deliver to the power supply further based on the obtained information regarding the temperature of the power supply.  
10. The system of Claim 1, wherein the one or more electronic processors are further configured to: obtain information regarding a temperature of the power supply; and control the data receiver to receive data from the electronic device based on the obtained information regarding the temperature of the power supply.  
11. The system of Claim 10, wherein the one or more electronic processors are further configured to turn off the data receiver in response to a determination that the information regarding the temperature of the power supply indicates that the temperature of the power supply satisfies a threshold temperature.  

Dayan discloses controlling temperature of the device power supply (battery) which includes data transfer control as well [see paragraphs 0092, 0113].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Catalano and Dayan because both Catalano and Dayan comprise a system of charging devices where data transfer/reception occur.  One of ordinary skill in the art at the time the invention was effectively filed would have knowledge that the function of transferring data from devices connected to Catalano’s charging system would create a rise in temperature of device .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano (US Patent 10,170,908) in view of Dayan (US 2014/0203661), and further in view of Raikar (US 2014/0262024)

As for claim 12 Catalano in view of Dayan discloses the invention substantially as claimed, including the system of claim 1, including the regulation of charging power to connected devices based on data transfer (controlling whether to allow data transfer or not) and state of charge as cited above in the rejection of claims 1-3 10, and 11 above .

Catalano does not specifically disclose:
12. The system of Claim 11, wherein the threshold temperature comprises a temperature between about 43 degrees Celsius (°C) and about 60°C.  

Raikar discloses an intelligent battery charging system that controls charging when a temperature is within a range of temperatures between 43 degrees Celsius (°C) and about 60°C [paragraph 0062].

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 13, and 18 of copending Application No. 16/406,612 in view of Catalano (US Patent 10,170,908). 
The present claims comprising:

3. The system of Claim 1, wherein the one or more electronic processors are further configured to:   obtain information regarding a temperature of the power supply; and determine the amount of the charging power to deliver to the power supply further based on the obtained information regarding the temperature of the power supply.  
4. The system of Claim 1, wherein the one or more electronic processors are further configured to: turn off the data receiver in response to a determination that the obtained information regarding the charging state of the power supply indicates that the charging state of the power supply does not satisfy a first threshold.  

11. The system of Claim 10, wherein the one or more electronic processors are further configured to turn off the data receiver in response to a determination that the information regarding the temperature of the power supply indicates that the temperature of the power supply satisfies a threshold temperature.  
14. A system for wirelessly charging an electronic device and wirelessly receiving data from the electronic device, the system comprising: means for housing, the housing means comprising an exterior surface configured to support the electronic device; means for wirelessly charging a power supply of the electronic device, the wireless charging means enclosed within the housing means; means for wirelessly receiving data from the electronic device, the wireless data receiving means enclosed within the housing means; and means for controlling, the controlling means configured to: in response to detecting presence of the electronic device in a wireless charging range of the wireless charging means, control the wireless charging means to wirelessly deliver a charging power to charge the power supply; and control the wireless data receiving means to wirelessly receive data from the electronic device selectively based on a charging state of the power supply.  
17. A method for wirelessly charging an electronic device and wirelessly receiving data from the electronic device, the method comprising: in response to detecting presence of the electronic device in a wireless charging range: determining a charging state of a 
Are disclosed by US Patent Application claims 1-5, 13, and 18 but do not disclose the system with first and second electronic devices.

Catalano discloses a system for wirelessly charging electronic devices and wirelessly receiving data from the electronic devices [abstract; figures 1, 3, 4, and 6A; and [col. 2, lines 6-30].

It would have been obvious to one or ordinary skill in the art at the time the invention was effectively filed to combine the teachings of US Patent Application 16/406,612 and Catalano because one of ordinary skill in the art would have sought to provide a system for charging and data transfer for a plurality of devices instead of a singular device in order to increase efficiency of the system and provide more users of the system with the service of charging and data transfer.

Dependent claims 2, 5-9, 12-13, 15-16, and 18-20 are also rejected by virtue of their dependence upon a rejected claim.
This is a provisional nonstatutory double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STACY WHITMORE/ Primary Examiner, Art Unit 2851                                                                                                                                                                                             April 15, 2021